Citation Nr: 0501195	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  01-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by memory loss, fatigue and joint pains.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of memory loss, fatigue, and joint 
pains, in the service medical records.  There is no competent 
evidence of record of a nexus between the any current memory 
loss, fatigue, and joint pains, and his period of active 
service. 

3.  The medical evidence of record does not document 
treatment or a diagnosis of memory loss, fatigue, and joint 
pains due to an undiagnosed illness, which is related to 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
undiagnosed illness manifested by memory loss, fatigue and 
joint pains, have not been met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March 1999 rating decision, a March 
2001, notice thereof in April 2001, statement of the case 
(SOC), and supplemental statements of the case (SSOC) dated 
in February 2003, notice thereof in March 2003, and February 
2004 that discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a September 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims of 
service connection, and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also informed of what 
he could do to help with his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in September 
2003 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in May 1996.  Thereafter, 
the RO issued a rating decision in March 1999.  In September 
2003, the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in September 2003 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in February 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, VA examination reports, private treatment 
records and Social Security Administration records.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and there are no 
additional records to obtain.  Moreover, as noted above, the 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).
			
					Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness, a medically unexplained chronic 
multi-symptom illness defined by a cluster of signs or 
symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, and any illness determined by 
regulation to warrant presumptive service connection that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117.  See 38 U.S.C.A. § 1117(g) and 38 C.F.R. § 3.317(b) 
(listing signs and symptoms that may be a manifestation of an 
undiagnosed illness).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.               § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Finally, the claimed chronic disability must 
have been manifest during active service in the Southwest 
Asia theater of operations or manifest to a compensable 
degree by December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).  It 
is emphasized that the disability must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory test.  38 C.F.R. § 
3.317(a)(1)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

					Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
undiagnosed illness manifested by memory loss, fatigue and 
joint pains.  First, the available service medical records 
are negative for complaints, findings, or treatment of memory 
loss, fatigue and joint pains, after his period in the 
Persian Gulf.   Second, the evidence of record does not 
attribute the veteran's symptomatology to an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(1)(ii).   Accordingly, the 
presumption of service connection for an undiagnosed illness, 
manifested by memory loss, fatigue and joint pains, is not 
for application.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The veteran submitted to a Persian Gulf Registry examination 
in September 1995.  The veteran described his symptoms as 
headaches, diarrhea, tiredness and joint pain all having 
their onset in December 1991.  The Board also notes that the 
veteran's Social Security records are also part of the claims 
folder.  These records include an October 1995 psychiatric 
examination, a March 1996 comprehensive internal medicine 
examination; a February 1997 psychiatric examination; and a 
July 1997 granting of SSA benefits.  

During the October 1995 SSA examination the veteran reported 
that he suffered from chronic fatigue syndrome.  His sleep 
was disturbed three to four nights out of the week with 
initial insomnia, and his energy level had severely 
decreased.  The veteran's Axis I diagnoses were major 
depression, mild recurrent; PTSD, chronic; history of 
methamphetamine dependence, in full remission; and history of 
alcohol abuse.  His Axis III diagnoses were hypertension, 
history of chronic fatigue syndrome, per claimant's report; 
chronic diarrhea; and chronic headaches.  

The veteran's chief complaint when he presented for the March 
1996 SSA examination was generalized body aches and fatigue.  
He stated that he felt weak at all times, he had generalized 
body aches, and aches and pains of all of his joints, 
especially his hips, knees and ankles.  A review of the 
systems was essentially negative except for a history of 
chronic diarrhea.  There was no impairment related to 
physical limitations found upon examination.  

The February 1997 SSA psychiatric examiner diagnosed the 
veteran with PTSD; major depression, single episode, severe; 
alcohol abuse, in remission; amphetamine abuse, in remission.  
The examiner found that "this disability is on a purely 
psychiatric basis." The Board notes that in the July 1997 
determination from Administrative Law Judge F. Lamont Liggett 
it was asserted that the veteran's "depressive symptoms 
include sleep disturbance, decreased appetite with weight 
loss, fatigue, poor concentration, anhedonia, feelings of 
hopelessness, hallucinations, and thought of suicide."

The veteran presented for a general VA examination in 
February 1997.  The examiner's diagnoses included history of 
chronic fatigue syndrome.  The veteran also presented for a 
VA Post Traumatic Stress Disorder (PTSD) examination in 
February 1997.  As to the veteran's mental content he found 
that the veteran was oriented x3; and his memory was intact 
for recent, remote and immediate memory.  The diagnosis 
included a possible diagnosis of chronic fatigue syndrome.  

The veteran also reported for a VA mental examination in 
October 1997.  The veteran's subjective complaints included 
nightmares, which kept him awake for days at a time; suicidal 
ideation; and impaired memory such that he burned himself on 
hot cookware because he forgot that it was dangerous.  
Additionally when he did fall asleep he was awakened by 
memories of combat.  The veteran discontinued his Lithium and 
Elavil because he did not feel that they helped and he felt 
they made him more lethargic.  The veteran also reported that 
he had "excess energy" but did not engage in any activities 
because of chronic pain secondary to an auto accident last 
December.  Objective findings were that the veteran presented 
with blunted, almost flat, affect and reported depressed, 
hopeless mood.  His presentation was somewhat inconsistent 
with the symptoms and memories he described during the 
interview in that he had little emotional reaction when 
mentioning traumatic memories and he in fact failed to give a 
verbal account of his experiences instead he asked his father 
to send a written statement.  The examiner's diagnosis was 
Axis I, schizophrenic disorder, bipolar type; pain disorder 
associated with both psychological factors and a general 
medical condition; and polysubstance abuse, in sustained full 
remission.  Axis II was recurrent headaches and undiagnosed 
illness with multiple symptoms.  

The veteran reported for an additional VA general examination 
in October 1997.  Subjective complaints as to the joint pains 
were that all the joints were involved.  However, none of the 
joints swell and the veteran denied any decreased range of 
motion of any joints.  Subjective complaints as to memory 
loss were that the veteran claimed he "can't remember 
anything I was told even a couple minutes before."  The 
examiner's diagnoses were mood disorder, PTSD; fatigue, 
secondary to mood disorder; cluster headaches; diarrhea, 
functional bowel disease secondary to mood disorder, no 
evidence of nutritional impairment; and joint pains, 
secondary to mood disorder, somatization.  Additionally, the 
veteran was diagnosed with memory loss; a right elbow 
condition, the veteran denied any specific problem to his 
right elbow, included in generalized joint pains, secondary 
to mood disorder; and bilateral ankle calcaneal stress 
fractures, resolved, no residual identified.  The veteran 
denied that the disorder was bilateral and claimed only the 
right side, however, the difference in pain between his ankle 
and the rest of his joints was indistinguishable, and 
therefore, it fell under somatization and mood disorder.  The 
examiner specifically asserted that the veteran "does not 
have an undiagnosed illness.  All of his somatization 
complaints can be categorized under his quite serious mood 
disorder. . .  The patient's disability would be related to 
mood disorder."

Finally, the veteran reported for an additional VA mental 
examination in December 1998.  The examiner noted that during 
the mental status examination the veteran endorsed almost 
every symptom that was mentioned to him, "which might 
explain the widely divergent diagnoses he has received in the 
past."  These included intrusive memories, nightly 
nightmares, awakening in a state of physiological arousal 
three to four times per week; difficulty falling asleep and 
staying asleep, saying he wakes five to ten times per night; 
irritability and difficulty concentrating; and although he 
denied being hypervigilant he said he had an acute startle 
response.  The examiner stated that the veteran was alert and 
oriented x4.  His short-term memory was good for two out of 
four items after three minutes.  He said he could only 
remember two people who have been president since 1960; 
however, he did not appear to have any other gross cognitive 
deficits throughout the interview.  The examiner's diagnostic 
conclusions were malingering; and rule out factitious 
disorder.  "In my opinion , the diagnoses, in the evidence 
of record of post traumatic stress disorder, major depression 
schizo-affective disorder, bipolar disease, pain disorder 
associated with psychological factors, is a direct result of 
the fact that the veteran will endorse any symptoms you ask 
him about.  This behavior can only be characterized as 
malingering or factitious disorder depending whether the 
motivation for the intentional production of symptoms is 
internal or external."

Because there is no evidence of an undiagnosed illness 
manifested by memory loss, fatigue and joint pains shown in 
service, service connection may not be established on the 
direct basis of chronicity in service or for continuity of 
symptomatology of disorder seen in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Additionally, 
based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in a disability, which can be said to be 
"undiagnosed."   Although the Board acknowledges the 
veteran's contentions that he is experiencing an undiagnosed 
illness manifested by memory loss, fatigue and joint pains, 
incurred because of his period of service in Persian Gulf, 
the objective medical evidence reveals that these symptoms 
can be attributed to a known clinical diagnosis, namely his 
psychiatric condition.  Since there is, of record, medical 
evidence attributing the veteran's symptoms to a clinically-
diagnosed disorder, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 must also be 
denied.

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a nexus between the 
veteran's period of service and his current problems.   The 
Board acknowledges the veteran's lay statements attesting to 
the effects of service on his health.  However, the Board 
finds that personal opinions, offered without the benefit of 
medical training or expertise, are not competent evidence 
required to determine an etiologic relationship between his 
acquired psychiatric disability and service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The Board finds that there is 
no evidence of a nexus to service and that service connection 
for an undiagnosed illness manifested by memory loss, fatigue 
and joint pains, is not warranted.  38 C.F.R. § 3.303.  The 
Board finds that the evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor.  38 
U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

Service connection for an undiagnosed illness manifested by 
memory loss, fatigue and joint pains is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


